Citation Nr: 0720441	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran retired in August 1977 after more than 20 years 
of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which declined to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
ankle disability on the basis of new and material evidence. 

As will be discussed below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
ankle disability.  However, since additional evidence is 
required to adjudicate this claim on the merits, the issue of 
entitlement to service connection for a bilateral ankle 
disability is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral ankle condition on the basis of 
new and material evidence, because there was still no medical 
evidence relating this condition to service.

2.  Additional evidence submitted since the June 1995 rating 
decision includes a medical opinion that the veteran's 
bilateral ankle disability is related to service.  


CONCLUSIONS OF LAW

1.  A June 1995 rating decision which declined to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral ankle condition on the basis of new and material 
evidence is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  Additional evidence submitted since the June 1995 rating 
decision is new and material, and the claim of entitlement to 
service connection for a bilateral ankle disability has been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R    
§§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
bilateral ankle disability.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since a final rating decision 
dated in June 1995.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The procedural history of this case shows that the RO has 
denied the veteran's claim of entitlement to service 
connection for a bilateral ankle disability on several 
occasions.  In an April 1981 rating decision, the RO denied 
service connection for a bilateral ankle condition on the 
basis there was no evidence that this condition had its onset 
in service.  The evidence at that time included the veteran's 
service medical records which showed treatment for a sprained 
left ankle on one occasion in November 1963.  The evidence 
also included a VA examination report dated in March 1981 
which listed a diagnosis of ankle pain, etiology uncertain. 

Based on the above, the RO concluded in April 1981 that the 
veteran did not have a bilateral ankle condition as a result 
of service.  The veteran was notified of the April 1981 
rating decision and of his appellate rights in a letter dated 
that same month.  However, since the veteran did not seek 
appellate review within one year of notification, the April 
1981 rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

After the veteran attempted to reopen his claim, the RO 
issued a confirmed rating decision in November 1985 in which 
it denied service connection for bursitis of the ankles.  The 
RO issued a statement of the case in February 1986 after the 
veteran submitted a timely notice of disagreement.  The 
veteran, however, failed to perfect his appeal by submitting 
a substantive appeal.  Therefore, the November 1985 rating 
decision is final.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In a June 1995 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral ankle condition.  The RO pointed out that the 
record still lacked medical evidence that this condition had 
its onset in service.  The veteran was notified of that 
rating decision and of his appellate rights in a letter dated 
in June 1995, but did not seek appellate review within one 
year of notification.  Hence, the June 1995 rating decision 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

This appeal comes to the Board as a result of a claim 
submitted in November 2001, in which the veteran again 
attempts to reopen his claim for service connection for a 
bilateral ankle disability on the basis of new and material 
evidence.  Under VA law and regulations, if new and material 
evidence is presented or secured, the Secretary shall reopen 
and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When reopening a claim, the Board 
performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a bilateral ankle disability is 
evidence that has been added to the record since the final 
June 1995 rating decision.  

Since that decision, the veteran submitted a letter dated in 
June 2003 from A.S., DPM, the veteran's treating podiatrist, 
as well as treatment records.  In his letter, A.S. explained 
that X-rays revealed a significant amount of degenerative, 
post-traumatic arthritis in both ankles.  After A.S. recorded 
the veteran's history of multiple episodes of trauma and 
injuries to the ankles and feet in service, he opined that 
this disability "first manifested during or is directly 
related to the Veteran's active military service."  

The Board finds that this letter is new since it did not 
exist at the time of the June 1995 rating decision.  In 
addition, this letter is probative of the central issue in 
this case as to whether the veteran has a bilateral ankle 
disability as a result of service.  Hodge, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the unappealed June 1995 
rating decision; thus, the claim for service connection for a 
bilateral ankle disability must be reopened.  See 38 C.F.R. § 
3.156(a).  However, the Board finds that additional 
development is needed before it can adjudicate this claim on 
the merits.  Therefore, this issue will be remanded to the 
RO.

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
ankle disability, and the appeal is granted to this extent 
only.

REMAND

As noted above, the veteran's treating podiatrists indicated 
that the veteran's arthritis in his ankle joints is related 
to trauma and injuries he sustained in service.  
Unfortunately, the Board is unable to grant the veteran's 
claim based on this opinion, because there is no indication 
that the podiatrist reviewed the veteran's claims file, 
particularly his service medical records.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran)

Nevertheless, this opinion is sufficient to trigger VA's duty 
to secure a medical opinion on the question as to whether the 
veteran's arthritis of the ankles is related to service.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is therefore needed to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA  examination to determine 
the etiology of his bilateral ankle 
disability.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination of the veteran and a review 
of the claims file, including the service 
medical records, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's bilateral ankle disability is 
related to service which ended in August 
1977.  The examiner is asked to comment 
on the veteran's service medical records.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


